Case 2:19-cv-07317-JMA-AKT Document 9 Filed 01/16/20 Page 1 of 2 PageID #: 31

                                                                                            FILED
                                                                                            CLERK
UNITED STATES DISTRICT COURT                                                  1/16/2020 2:40 pm
EASTERN DISTRICT OF NEW YORK
                                                                                U.S. DISTRICT COURT
---------------------------------------------------------X                 EASTERN DISTRICT OF NEW YORK
BRANDON LISI,                                                                   LONG ISLAND OFFICE

                                   Plaintiff,
                                                                         ORDER
                 -against-                                               19-CV-7317 (JMA)(AKT)

FEDERAL BUREAU OF PRISONS, et al.,

                                    Defendants.
-------------------------------------------------------X
JOAN M. AZRACK, District Judge:

        The Court’s records reflect that the complaint in this action was filed on December 30,

2019 together with an application to proceed in forma pauperis. On January 13, 2019, plaintiff

paid the $400 filing fee. Accordingly, plaintiff’s application to proceed in forma pauperis is

denied as moot.

        Rule 4(m) of the Federal Rules of Civil Procedure provides:

                 If a defendant is not served within 90 days after the complaint is
                 filed, the court B on motion or on its own after notice to the plaintiff
                 B must dismiss the action without prejudice against that defendant
                 or order that service be made within a specified time. But if the
                 plaintiff shows good cause for the failure, the court must extend the
                 time for service for an appropriate period.

        Accordingly, if service is not made upon the defendants by March 30, 2020, or plaintiff

fails to show good cause why such service has not been effected, the complaint will be dismissed

without prejudice. Plaintiff is to provide a copy of this Order to the defendants along with

the summonses and complaint, and shall file proof of service with the Court.

        Plaintiff is are required to advise the Clerk of Court of any changes of address. Failure to
Case 2:19-cv-07317-JMA-AKT Document 9 Filed 01/16/20 Page 2 of 2 PageID #: 32



keep the Court informed of plaintiff’s current address may result in dismissal of the case.

  SO ORDERED.
                                                             ___/s/ (JMA)__________________
Dated:         January 16, 2020                              Joan M. Azrack
               Central Islip, New York                       United States District Judge
